       Case MDL No. 2993 Document 77-1 Filed 03/19/21 Page 1 of 2




               BEFORE THE UNITED STATES JUDICIAL PANEL
                    ON MULTIDISTRICT LITIGATION


IN RE: CROP INPUTS ANTITRUST                MDL No. 2993
LITIGATION


                                Schedule of Action

        Plaintiffs     Defendants                    District   Civil    Judge
                                                                Action
                                                                No.
1.      B&H            SYNGENTA               District          21-cv-   Judge
        Farming;       CORPORATION; BAYER     of Idaho          00121    Ronald E.
        Tyche AG.      CROPSCIENCE                                       Bush
        LLC; Ceres     INCORPORATED; BAYER
        AG. LLC,       CROPSCIENCE LP;
        and Cedar      CORTEVA
        Draw, LLC      INCORPORATED; BASF
        on behalf of   CORPORATION; CARGILL,
        themselves     INCORPORATED;
        and all        WINFIELD SOLUTIONS,
        others         LLC; UNIVAR
        similarly      SOLUTIONS,
        situated       INCORPORATED; CHS
                       INCORPORATED;
                       NUTRIEN AG SOLUTIONS,
                       INC.; GROWMARK,
                       INCORPORATED;
                       SIMPLOT AB RETAIL SUB,
                       INCORPORATED; TENKOZ
                       INC.; FEDERATED CO-
                       OPERATIVES LTD.,




                                        1
Case MDL No. 2993 Document 77-1 Filed 03/19/21 Page 2 of 2




                    /s/ Ruth Anne French Hodson

                    Ruth Anne French­Hodson
                    SHARP LAW, LLP
                    5301 W. 75th Street
                    Prairie Village, KS 66208
                    (913) 901­0505
                    (913) 901­0419 fax
                    rafrenchhodson@midwest­law.com


                    Vaughn Fisher, ISB No. 7624
                    Jennifer Hanway, ISB No. 9921
                    FISHER HUDSON SHALLAT
                    950 W. Bannock St., Ste. 630
                    Boise, ID 83702
                    Telephone: (208) 345­7000
                    Facsimile: (208) 514­1900
                    vaughn@fisherhudson.com
                    jennifer@fisherhudson.com

                    Counsel for Plaintiffs B & H Farming, Tyche Ag. LLC, Ceres
                    Ag.
                    LLC, and Cedar Draw, LLC
